Per Curiam.
Plaintiff sues in equity. Defendant interposes a legal counterclaim and seeks a money judgment. In the circumstances plaintiff was entitled as a matter of right to a jury trial of the issues raised by the counterclaim and reply. (Civ. Prac. Act, § 424; Deeves v. Metropolitan, etc., Co., 6 Misc. 91; affd. on opinion below, 141 N. Y. 587; Di Menna v. Cooper & Evans Co., 220 id. 391; Herb v. Metropolitan Hospital, 80 App. Div. 145.) The motion for such relief should have been granted.
It follows that the order should be reversed, with twenty dollars costs and disbursements, and the motion granted.
Present- — -Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted.